Title: To James Madison from Rufus King, 14 May 1803
From: King, Rufus
To: Madison, James


No. 99
Sir,
London May 14. 1803
A Government Messenger arrived at Twelve o’Clock to-day in forty hours from Paris, with a dispatch from Lord Whitworth, saying that he had received his Passports, and should leave Paris immediately after the Messenger on Thursday Evening.
General Andreossy will therefore leave London to night, and the two Ambassadors will probably pass each other on Monday between Dover and Calais.
Thus the War may be considered as begun. God Grant it may terminate in favour of the repose, security and regular Government of Europe, which can never again in my opinion be replaced upon the secure and independent Basis from which it has been cast by the french Revolution, until another Compact like that of the great Treaty of Westphalia shall have reestablished the public Law, and national Guaranties that are essential to its political Existence. With perfect Respect & Esteem I have the honour to be, Sir Your obedt. & faith Servant
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); FC (NHi: Rufus King Papers); letterbook copy (ibid., vol. 55). RC in a clerk’s hand, signed by King. Docketed by Wagner as received 8 July.


